Citation Nr: 0721126	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-14 968A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

4.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, denied service connection for 
a heart disorder - congestive heart failure.  However, the RO 
granted service connection for diabetes mellitus and 
hypertension.  A 20 percent rating was assigned for the 
diabetes mellitus and a 10 percent rating for the 
hypertension, each retroactively effective from April 2, 
2001, the date of receipt of the veteran's claims for these 
conditions.  The RO also increased the rating for the 
veteran's PTSD from 10 to 30 percent, also retroactively 
effective from April 2, 2001.

When this case was previously before the Board in August 
2004, the Board remanded the claims for service connection 
for a heart disorder and for higher ratings for the PTSD, 
diabetes mellitus, and hypertension for additional 
development and consideration.  The Board denied other claims 
that also had been appealed, for service connection for 
hepatitis C and a right knee disorder.

In a September 2005 decision on remand, the RO again 
increased the rating for the veteran's PTSD - this time from 
30 to 70 percent with an earlier effective date of March 30, 
2001.  He has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

Also in that September 2005 decision, finding clear and 
unmistakable error (CUE), the RO assigned the same March 30, 
2001, earlier effective date for the 20 percent initial 
rating for the veteran's diabetes mellitus and for the 10 
percent initial rating for his hypertension.  He has since 
continued to appeal for higher initial ratings for these 
conditions.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).



Regrettably, the claims for service connection for a heart 
disorder and for higher ratings for the diabetes mellitus and 
hypertension, and for a TDIU, require still further 
development.  So they are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part concerning these claims.  The Board, however, will go 
ahead and adjudicate his claim for a rating higher than 70 
percent for his PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD, 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for a fair disposition of this claim has been 
obtained.

2.  The veteran's PTSD causes occupational and social 
impairment as a result of reduced reliability and 
productivity due to memory impairment, disturbances of 
motivation and mood, anxiety, trouble sleeping, intrusive 
thoughts, nightmares, hypervigilance, depression, and 
difficulty establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for PTSD.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 4.125, 4.126, 4.130 Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim for an increased rating for PTSD in light of the above-
noted change in the law, and the requirements of the new law 
and regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).

The veteran was provided a May 2001 letter regarding his 
claim for a higher rating for his PTSD.  That letter, 
however, did not specifically inform him of the evidence 
required to show his PTSD had worsened - to receive a higher 
rating, instead referring to the requirements for 
establishing service connection (keeping in mind this 
condition already had been service connected effectively 
since March 19, 1991).  So that letter did not address the 
correct subject matter.

The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, too, Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (going even 
further and indicating that any errors in a VCAA notice for 
any of the elements of that notice are presumed to be 
prejudicial unless rebutted by VA).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

As a means of rectifying the problems with that May 2001 
letter, the RO sent the veteran another VCAA letter in 
September 2004, and it correctly apprised him of the 
provisions of this Act, including in terms of advising him of 
the laws and regulations governing his claim for a higher 
rating for his PTSD, the evidence that he needed to submit, 
and the evidence that VA would attempt to obtain for him.  
This additional letter also specifically informed him of the 
need to submit any evidence in his possession.  The Board 
also, as mentioned, remanded the claim in August 2004 for 
additional development, to include having the veteran undergo 
a VA psychiatric examination to assess the severity of his 
PTSD - which is the determinative issue.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  He had the examination in 
July 2005 and the report is of record.  Furthermore, the RO 
went back and readjudicated his claim in the September 2005 
rating decision (indeed, increased the rating for the PTSD to 
the present level of 70 percent).  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where content-complying VCAA notice was not sent 
until after the initial adjudication of the claim, the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  All of this, considered in the 
aggregate, demonstrates that any notice error will not affect 
the essential fairness of the adjudication the veteran's 
claim.  See Sanders, supra.

Moreover, the evidence associated with the veteran's claims 
file for consideration includes his service medical records 
(SMRs), service personnel records, private treatment and 
examination reports, VA treatment records through September 
2003, the reports of VA compensation examinations - 
including the most recent one in July 2005 to assess the 
severity of his PTSD - which, again, is the dispositive 
issue.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The veteran's claim in this case is for an increased rating 
for his PTSD, rather than for service connection (which, as 
mentioned, has been granted effectively since March 19, 
1991).  Still, the record reflects that he has been provided 
notice of the type of evidence or information needed to 
receive a higher disability rating.  And although it does not 
appear he was also provided information concerning the 
downstream effective date element of his claim, the Board is 
denying his claim for a higher disability rating, so the 
downstream effective date element is moot.  Keep in mind, as 
well, that the RO already assigned an earlier effective date 
for the 70 percent rating for his PTSD in the September 2005 
rating decision, on the basis of CUE.  Hence, not receiving 
pre-decisional notice concerning this downstream effective 
date element is mere harmless error.  See Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also, again, Sanders and Overton.

Entitlement to a Rating Higher than 70 Percent for PTSD

Factual Background

The veteran was provided a VA PTSD examination in October 
2001.  His pertinent history was discussed and claims file 
reviewed.  He was described as having well honed 
conversational skills and a positive overall impression.  He 
was also described as having a "sheen of jollity," and this 
description was contrasted with observed evidence of 
controlled anger.  He exhibited excellent concentration and 
was alert and oriented.  He had no unusual mannerisms or 
behavior.  He discussed a work history that included a 
landscaping business until a "blackout" incident.  
He indicated he was still employed as a town Councilman and 
golf course ranger.

The examiner observed that the veteran was a bright 
individual "who may act as his own worst enemy."  He was 
found to show signs of dissocial personality in his 
post-military experience.  He was also described as having an 
undercurrent of anger, which he kept controlled.  The 
examiner indicated the veteran's claims file supports 
physical deterioration.  He then characterized the veteran as 
displaying the "classic symptomatology" of PTSD.  He 
diagnosed the veteran with chronic and moderately severe 
PTSD, but he also noted that he was uneasy about the 
veteran's fulfillment of some criteria.  He noted an absence 
of involvement with actual or threatened death, feelings of 
intense fear, helplessness, hopelessness, and horror.  He did 
reiterate that the veteran still was troubled by PTSD 
hallmarks.  The veteran was also described as having a 
personality disorder.  This was described as possibly being 
secondary to his PTSD.  The examiner ranked the veteran's 
psychosocial stressor scale score as 3.0, noting relatively 
unsatisfactory social, educational and 


vocational life.  He was then described as having a Global 
Assessment of Functioning (GAF) score "probably in the upper 
40s with a history of educational and vocational failure."

In April 2002, the veteran underwent a VA mental health 
evaluation.  He reported self imposed isolation following a 
town council meeting where he voted at odds with others.  He 
then described past incidents of altercations at his 
meetings, such as a few years prior where he was shoved and 
he shoved back.  He expressed his desire to isolate himself 
to avoid future problems.  He described avoiding meetings, 
interviews, and invitations for public speaking.  He was 
characterized as very well mannered, articulate, pleasant, 
and bright.  The evaluator did note that the veteran holds 
back due to fear of showing feelings.

On mental status examination, the veteran was characterized 
as casually dressed, fully alert and oriented, and with an 
affect of full range.  He was able to laugh, had good memory, 
insight, and judgment, but no psychotic symptoms.  He was 
characterized as tolerant of his abnormal sleeping pattern.  
His mood was tense and worried, mostly about his ongoing 
anger about his physical problems.  He sought further 
treatment for one of these conditions.  His thinking was 
clear and logical and he had no suicidal or homicidal 
ideations.  Based on this evaluation, he was diagnosed with 
PTSD with depression.

The veteran underwent a VA psychiatric evaluation in 
September 2003.  He reported that he had missed prior 
appointments because he was too depressed to leave his house, 
and added that he stays at home most of the time.  He 
complained of fears of imminent death due to his diabetes 
mellitus and a myocardial infarction (i.e., heart attack).  
He then reported an increase in his PTSD symptoms due to war 
activity in Iraq.  Symptoms reported were increased 
depression, high irritability, grossly disrupted sleep, chest 
pain, and ongoing intrusive thoughts of Vietnam.

On mental status evaluation the veteran was described as 
neatly, casually dressed and well groomed.  He was also 
described as attractive, well spoken, bright, and tearful 
almost the entire appointment.  His affect was characterized 
as appropriate and depressed/worried.  His mood was 
depressed.  He had no suicidal ideations and his thoughts 
were characterized as organized and linear.  Memory and 
concentration were considered good.  His insight and judgment 
were fair.  The examiner found the veteran to be focused on 
his medical problems and his fear of dying.  He was placed on 
a trial of Celexa and prescribed continued treatment with 
Ripseridone and Clonazepam.  Goals included stabilizing his 
mood, decreasing symptoms of PTSD and offering him realistic 
reassurances about his medical problems.  Based on this 
evaluation he was diagnosed with PTSD.  Future counseling was 
recommended.

The veteran had another VA psychiatric examination in July 
2005.  His claims file was reviewed and pertinent medical 
history discussed.  His history included complaints of 
deteriorating health.  He reported three hospitalizations 
that year for heart problems and pneumonia.  He also had a 
history significant for diabetes mellitus and a transient 
ischemic attack.  He said he took risperidone and clonosepam 
and indicated no hospitalizations for mental health reasons.  
He stated that he had very poor sleeping patterns, averaging 
three hours per night, and was chronically tired.  He 
reported difficulty concentrating and said he had a short 
fuse, resulting in problems with relationships.  He also 
indicated depression and agitation.

Socially, the veteran said he was married with three children 
- including a 14 year old living at home and two adult 
children.  He reported that he left his full time job 
landscaping in 1995.  He said he quit due to health concerns, 
including an incident where he blacked out.  His current 
occupation (part-time) was town councilman for the City of 
Hilton Head, South Carolina.  He stated that he was a loner 
on the counsel, but that he enjoys representing different 
perspectives.  He did not socialize with others.

The veteran reported to spend his free time watching 
television and trying to read, but he noted difficulties with 
these activities due to his concentration problems.  
He attended college in decades prior, but stated that he did 
not finish due to his PTSD.  While he had no history of 
violence, he did report having a temper and having 
significant verbal confrontations in the past with coworker 
and supervisors.  He had thought of suicide, but had not 
attempted it.

On mental status examination the veteran was described as a 
well groomed man with appropriate eye contact and normal 
speech.  His thoughts were logical and goal directed.  He had 
no delusions and suicidal or homicidal ideation was not 
evident.  He was considered by the examiner to be capable of 
maintaining personal hygiene and activities of daily living 
and he was well oriented.  His reports of declining short 
term memory were noted.  No obsessive or ritualistic feelings 
were noted.  He said that he was experiencing an increase in 
anxious feelings secondary to his general decline in physical 
health over the preceding three years.  He reported 
difficulty falling asleep and an average of three hours 
sleeping per night.

The examiner then assessed the veteran with symptoms of 
trauma re-experiencing with intrusive thoughts, nightmares 
and flashbacks.  His reports of hypervigilance were also 
noted, along with checking behaviors and over-responsiveness 
to sounds.  He was described as exhibiting avoidance 
behaviors.  Based on these findings, he was diagnosed with 
PTSD and assigned a GAF score of 45-50.  He was found capable 
of managing his own finances, however, his Axis IV diagnoses 
described him as unable to work due to his health problems, 
and social isolation and very limited interests were also 
noted.

In a November 2005 letter, H.M., M.D., stated the veteran was 
unable to perform even sedentary work and needed total bed 
rest several hours per day.  This letter described the 
conditions responsible for this problem as hypertension, 
pulmonary cardiomyopathy, diabetes mellitus, hepatitis C, 
repeated bleeding from esophageal varices, hyperlipidemia, 
PTSD, peptic ulcer disease, bilateral shoulder impingement, 
degenerative joint disease, gross hematuria, fluid retention, 
and congestive heart failure from cardiomyopathy.



Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The veteran's PTSD is evaluated as 70-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

A GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 41-50 is indicative of "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.

A score of 61-70 is indicative of "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.



If the evidence for and against a claim is about evenly 
balanced (i.e., in relative equipoise) or supports it, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis

The veteran contends that his PTSD is even more disabling 
than 70 percent.  But having reviewed the relevant medical 
and other evidence mentioned, the Board concludes that a 
higher rating is not warranted.  His symptoms are most 
commensurate with this rating, as opposed to 100 percent.

The veteran's GAF scores during the pendency of this claim 
have ranged from 45 to 50, indicating he has serious social 
and occupational impairment.  See DSM IV; 38 C.F.R. §§ 4.125, 
4.130.  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2006).  Accordingly, GAF Scores 
ranging from 45 to 50 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record, and aside from this a 70 
percent rating under DC 9411 contemplates this level of 
functional impairment, as evidenced by this code's use of the 
phrase "...with deficiencies in most areas, such as work, ...."

The other evidence during the appeal period for 
consideration, including the report of the veteran's most 
recent July 2005 VA psychiatric examination, shows he has 
moderately severe symptoms.  During that evaluation it was 
indicated he had anxiety, difficulty sleeping, intrusive 
thoughts, nightmares, hypervigilance, 
over-responsiveness, and checking behaviors.  But most, if 
not all, of these symptoms are contemplated by his current 70 
percent rating or even a lower rating.  And he was also found 
to have normal speech, normal thought process, and no 
delusions, suicidal or homicidal ideations.  As well, he was 
capable of maintaining his personal hygiene; in fact, many of 
the examiners have commented very favorably on how well he 
dresses and grooms himself.  While he did report some memory 
loss, he has not shown spatial disorientation and his thought 
process has consistently been considered logical and goal 
directed.

The veteran had reported having a bad temper during an April 
2004 VA outpatient psychiatric evaluation, but he also was 
capable of getting himself elected as a town Councilman and 
has apparently held this part-time job for several years.  
He did report a shoving incident, but it was not unprovoked 
violence.  And by his account, he responded to being shoved 
with proportionate force.  He has not shown unprovoked 
irritability with periods of violence; to the contrary, he 
makes a point of separating himself from others when even 
there is the potential for conflict, and he has repeatedly 
voiced a personal awareness of his short temper, so he knows 
ways to effectively deal with it.

Homicidal ideation has not been noted in the veteran's 
various evaluations.  While he did report some suicidal 
ideation during his July 2005 examination, he did not 
indicate that he has ever actually attempted this.  Rather, 
he clarified that he has only occasionally given it a passing 
thought, never with a true intent of going through with it.  
Furthermore, these ideations were not reported in other 
evaluations during the appeal period.

The veteran has indicated experiencing persistent anxiety, 
but this has been attributed to his fears over possibly dying 
from his several physical health problems (heart-related 
ailments, diabetes, etc., not as a result of his PTSD).  And 
to the extent he has experienced anxiety or panic from his 
PTSD, it has not been near continuous panic affecting his 
ability to function independently.  Again, to the contrary, 
the evaluating doctors have repeatedly indicated he is fully 
capable of functioning independently, managing his affairs, 
so on and so forth.  He also has maintained family 
relationships with his spouse and three children; one of his 
children still lived at home as recently as his July 2005 
examination, and the other two are grown and out of the house 
caring for themselves.  So it cannot be said that he is 
unable to maintain effective relationships.

While the veteran's mood has often been characterized as 
depressed, the examiner who gave the April 2002 evaluation 
characterized the veteran's affect as full range.  The 
veteran spoke of isolating himself at that time, but was 
generally well groomed in appearance, articulate, and 
considered bright.

As far back as October 2001, the veteran was described as 
having well honed conversational skills and giving a positive 
overall impression.  The evaluator at the time did describe 
some underlying anger, but this did not detract from him 
finding the veteran to be alert and well oriented.  These 
findings were made despite noting claims file evidence of 
deteriorating physical health and classic PTSD symptoms.

So considering all pertinent evidence, the veteran's 
disability is currently characterized by occupational and 
social impairment with reduced reliability and productivity 
due to memory impairment, disturbances of motivation and 
mood, and difficulty establishing and maintaining effective 
work and social relationships.  Based upon these 
considerations, the Board finds that his current 70 percent 
rating is the most appropriate evaluation.  38 C.F.R. § 4.130 
Diagnostic Code 9411.

Finally, the Board observes that an extraschedular evaluation 
could be assigned if the veteran's PTSD presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Factors considered in making this determination 
are whether there is marked interference with employment - 
meaning above and beyond that contemplated by his assigned 
schedular rating, or frequent periods of hospitalization.  
38 C.F.R. § 3.321(b)(1) (2006).  Here, though, as mentioned, 
the veteran maintains some substantial measure of employment 
- albeit part-time, as a town Councilman.  And although he 
reportedly had to quit his landscaping business in 1995 or 
thereabouts, even he readily admits that was not because of 
his PTSD, instead as a result of "blacking out" (i.e., 
experiencing a transient ischemic attack).  Also, as 
mentioned, he has numerous other physically debilitating 
ailments, such as hypertension, pulmonary cardiomyopathy, 
diabetes mellitus, hepatitis C, repeated bleeding from 
esophageal varices, hyperlipidemia, peptic ulcer disease, 
bilateral shoulder impingement, degenerative joint disease, 
gross hematuria, fluid retention, and congestive heart 
failure from cardiomyopathy.

There is no indication the veteran has missed a substantial 
amount of time from work or been hospitalized - much less 
frequently, on account of his PTSD at any time during the 
pendency of his claim for a higher rating for this condition.  
The Board is aware of the November 2005 letter from Dr. M 
regarding the veteran's present employability status, but 
this letter refers primarily to his numerous physical 
disabilities, much less so to his PTSD, noting his 
requirement of bed rest and inability to perform even 
sedentary work.  Therefore, the Board is not required to 
refer this case to the Chief Benefits Director of VA's 
Compensation and Pension Service for consideration of a 
higher rating on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).


ORDER

The claim for a rating higher than 70 percent for PTSD is 
denied.


REMAND

In the prior August 2004 remand, the Board indicated it could 
not determine what form of organic heart disease the veteran 
had or whether any organic heart disease now present is 
linked to his military service - including via his already 
service-connected diabetes mellitus and/or hypertension.  
With this in mind it was directed the RO (AMC) schedule the 
veteran for a VA heart examination and opinion.

Based upon a thorough examination and review of the claims 
file in July 2005, a VA examiner indicated that "it is [his] 
opinion that it is less than 50% likely that [the veteran] 
has organic heart disease."  But this examiner went on to 
state that the veteran appeared to have good control of his 
congestive heart failure -- implicitly recognizing at least 
the existence of a heart disorder (albeit not organic heart 
disease, per se).  For purposes of determining whether the 
veteran is entitled to service connection, this opinion is 
ambiguous.  This is perhaps due, in part, to the "organic 
heart disease" distinction mentioned in the Board's August 
2004 remand.  Whatever the case, the important point is to 
determine whether the veteran has a heart disorder of some 
sort (even if it is not organic heart disease), and, if he 
does, whether the disorder is attributable to his service in 
the military - including by way of an already service-
connected condition.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see, too, 38 C.F.R. § 3.310 (2006) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Consequently, additional medical comment is needed to confirm 
the veteran has a heart disorder of some sort (including 
congestive heart failure) and, assuming he does, whether this 
condition is attributable to his military service, including 
as proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  So the claims 
file must be returned to the examiner who provided the July 
2005 evaluation so he can submit an addendum to that report 
with this additional necessary information.

Also of note, the Board's August 2004 remand directed the RO 
(AMC) to have the veteran examined to assess the severity of 
his diabetes mellitus and hypertension, among other 
conditions.  The RO (AMC) was also directed to then 
readjudicate all of his claims in light of any additional 
evidence obtained.  The July 2005 heart examination report 
indicates that "most of these conditions" were addressed in a 
compensation and pension examination from October 2004.  
Further, this examination report indicates the veteran was 
hospitalized for his heart condition in May 2005.  However, 
no October 2004 examination or May 2005 hospitalization 
reports have been associated with the claims file.  As a 
result, these records were not considered in the September 
2005 SSOC.  Because this evidence needs to be associated with 
the claims file and considered by the RO (AMC), the Board 
finds that another remand is required to comply with the 
holding in Stegall v. West, 11 Vet. App. 268 (1998) (A remand 
by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders).

Further development of the evidence is also required because, 
in his November 2005 letter, Dr. M. indicates the veteran is 
unable to perform even sedentary work due, at least in part, 
to service-connected disabilities.  This statement is 
tantamount to a claim for a TDIU.  See, e.g., Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in these appealed claims for higher 
ratings for his diabetes mellitus and hypertension (and PTSD) 
when the TDIU issue is raised by assertion or is reasonably 
indicated by the evidence, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

Since, however, the disposition of the TDIU claim, in turn, 
could potentially impact the disposition of the claim for 
higher ratings for the diabetes mellitus and hypertension, 
and vice versa, the claim for a TDIU must be developed and 
first adjudicated by the RO before further adjudicating the 
claims for higher ratings for the diabetes mellitus and 
hypertension.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).

The November 2005 opinion from Dr. M indicated the veteran 
could not work due to both service-connected and non-service 
connected conditions.  The Court has held that a clear 
explanation of a denial of a TDIU claim requires an analysis 
of the current degree of unemployability attributable to 
service-connected disability or disabilities as compared to 
the degree of unemployability attributable to nonservice-
connected disorders.  See Cathell v. Brown, 8 Vet. App. 539 
(1995).  This has not been done in this case, because the 
TDIU claim has not been developed thus far.  With this in 
mind, and since the claims file is being sent to a VA 
examiner for review and an opinion, the extent of individual 
unemployability attributable solely to the veteran's service-
connected conditions should be ascertained.

Furthermore, on March 3, 2006, during the pendency of this 
appeal to the Board, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 
483 F.3d 1311 (2007), which addressed the provisions of the 
VCAA in situations, as here, where the veteran has filed a 
claim for a higher rating for a just service-connected 
disability.  According to the Dingess/Hartman holding, VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See, too, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claims 
through the issuance of May 2001 and September 2004 VCAA 
notice letters that explained the general requirements to 
establish service connection and increased ratings and that 
set forth an explanation as to the mutual obligation between 
VA and himself to obtain additional supporting evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  But 
he has not received notice of the downstream disability 
rating and effective date elements of his initial, 
underlying, claim for service connection for a heart 
disorder, in accordance with the holdings in Dingess/Hartman 
and Dunlap.  Nor has he received notification of the 
downstream effective date element pertaining to his claims 
for higher ratings for his diabetes and hypertension.  
Furthermore, he has not received any VCAA notice concerning 
the requirements of a successful TDIU claim.  So he must be 
provided a supplemental notice letter that includes this 
additional information.



Finally, the Board also notes that the veteran has obtained 
VA outpatient clinic treatment as recently as September 2003.  
As the claim is otherwise being remanded, updated records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning his claims for service 
connection for a heart disorder, and for 
higher initial ratings for his diabetes 
mellitus and hypertension, and for a TDIU, 
with a copy to his representative.  The 
letter must:  1) advise him of the type of 
evidence needed to substantiate these 
claims; 2) advise him of what evidence VA 
will obtain; 3) advise him of what 
evidence he is responsible for obtaining; 
and 4) tell him to submit all relevant 
evidence in his possession.  The letter 
should also include an explanation, as 
appropriate to the specific claim, of the 
information or evidence needed to 
establish downstream disability ratings 
and effective dates, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See, too, Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

2.  Also obtain the names and addresses of 
all VA and non-VA medical care providers 
who have treated the veteran for diabetes 
mellitus, hypertension, and a 
heart disorder since September 2003.  This 
should include, but is not limited to, any 
treatment he has received at the VA 
Medical Center in Charleston, South 
Carolina.  In addition, the RO (AMC) 
should attempt to locate any and all 
outstanding examination reports, to 
include any provided for the veteran's 
diabetes mellitus and hypertension claims 
in October 2004, and any record of a May 
2005 hospitalization to treat a heart 
condition.  With any necessary 
authorization, obtain these additional 
records.

3.  If possible, have the physician who 
examined the veteran in July 2005 submit 
an addendum to that evaluation.  The 
following additional information 
is needed:

(A) Even if it is less than 50% likely the 
veteran has organic heart disease, does he 
nevertheless have some other type of heart 
disorder - e.g., congestive heart 
failure?  [Note:  the severity of his 
particular heart disorder is not at issue, 
rather, only whether he has a 
heart disorder of some sort]

(B) If the veteran has a heart disorder of 
some sort, is it at least as likely as not 
(i.e., 50 percent or greater probability) 
related to his service in the military, or 
was it present within the first year after 
he was discharged from service in August 
1970, or is it otherwise attributable to 
his military service -- including as 
proximately due to or the result of his 
already service-connected diabetes 
mellitus and/or hypertension?  This latter 
situation also includes indicating whether 
the service-connected diabetes mellitus 
and/or hypertension have permanently 
aggravated the heart disorder.  Please 
note the legal standard of proof in 
formulating a response.

(C) The examiner should then express an 
opinion as to whether the veteran is 
incapable of obtaining and maintaining 
substantially gainful employment because 
of the severity of his service-connected 
disabilities (which are PTSD, Type II 
Diabetes Mellitus, hypertension, and 
erectile dysfunction).  In making this 
determination, consider the November 2005 
letter from Dr. M, noting numerous other 
conditions potentially affecting the 
veteran's ability to work - even at a 
sedentary job, and indicate whether he 
cannot work if only his service-connected 
disabilities are considered.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician equally 
qualified to make these determinations.  
(Note:  if this latter situation arises, 
this may require having the veteran re-
examined.)

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder, 
including a copy of this remand.

4.  Review the claims file to ensure the 
requested development has been completed, 
including responses to the questions posed 
to the VA examiner.  If not, take 
corrective action..  See Stegall v. West, 
11 Vet. App. 268 (1998).



5.  Then readjudicate the claims in light 
of the additional evidence (including the 
new claim for a TDIU).  If these claims 
are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


